Case 5:20-cv-01156-KES Document 23 Filed 01/04/21 Page 1 of 1 Page ID #:194



1
2
3
4                                                                  JS-6
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   BILLY BASALDUA,                               Case No. 5:20-CV-01156 KES
12                      Petitioner,
13          v.                                            JUDGMENT
14   GEORGE JAIME, Warden,
15                      Respondent.
16
17
18         IT IS HEREBY ADJUDGED that, for the reasons set forth in the
19   Memorandum Opinion and Order, the Petition is dismissed with prejudice.
20
21
22   DATED: January 4, 2021                    ______________________________
23                                             KAREN E. SCOTT
                                               United States Magistrate Judge
24
25
26
27
28
